DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2021 has been entered.
 
Response to Amendment
The amendment filed on 9/30/2021 has been entered. Claims 1-20 remain pending the application.

Response to Arguments
Applicant's arguments filed on 9/30/2021 have been fully considered but they are moot.
Applicant argues on pages 8-9 that the previous rejection does not address the newly added limitations to the claims related to the user-selectable button for selecting a phase. This argument is moot in view of the new grounds of rejection necessitated by 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Tracking module in claim 1 and all claims depending therefrom.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the published specification shows that the following appears to be the corresponding structure describe in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Tracking module: described as a processor/computing device in paragraphs 39 and 63-68. The algorithm performed by the processor/computing device is shown in Figure 3 and in paragraphs 33-65.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-12, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al., (US20170251951, hereafter Hunter) in view of Thomson et al. (US20110092793, hereafter Thomson) and Hofmann et al. (US20160296193, hereafter Hofmann).
Regarding claim 1, Hunter discloses a system for navigating to and interacting with a region of interest (Hunter, Para 1; “The invention relates generally to medical devices and particularly to apparatuses and methods associated with a range of image guided medical procedures for detecting, sampling, staging and/or treating target tissues in the lungs of a patient.”) during a respiratory cycle of a patient (Hunter, Para 58; “apparatuses and methods described herein enable a physician or other healthcare professional to initially determine the location of a target tissue and to confirm the location of the target tissue. In one embodiment, a hybrid “Inspiration-Expiration” 3D model may be used to provide patient specific 4D respiratory models which address peripheral respiratory motion”), the system comprising:
a percutaneous tool including a tool sensor, the percutaneous tool configured for insertion into an interior of a patient and interaction with a region of interest during a surgical procedure (Hunter, Para 6; “The steerable catheter has a proximal end portion and a distal end portion terminating in a tip, a working channel extending there between, and a localization element disposed proximate the distal end portion thereof”) (Hunter, Para 65; “during a medical procedure being performed […] such as navigating a catheter or other medical device or component thereof to a targeted anatomy, the location(s) of a localization element (e.g., an electromagnetic coil sensor) coupled to the catheter”) (Hunter, Para 197; “The extended trajectory displays the potential extension of the medical device so that it may be confirmed that potential extension of the medical device will sample and/or treat the target tissue and will not hit one or more anatomical structures”);
(Hunter, Para 75; “image analysis system 50 […] include an electromagnetic tracking system, typically comprising an electromagnetic (EM) field generator 62 that emits a series of electromagnetic fields designed to engulf patient 10, and localization elements 24 coupled to PTD 20. In certain embodiments, for example, localization elements 24 are electromagnetic coils that receive an induced voltage from electromagnetic (EM) field generator 62, wherein the induced voltage is monitored and translated by localization device 56 into a coordinate position of localization elements 24.”) including:
an EM field generator (electromagnetic field generator 62) configured to generate an EM field (Hunter, Para 75; “an electromagnetic (EM) field generator 62 that emits a series of electromagnetic fields designed to engulf patient 10”);
a plurality of patient sensors (localization elements 24) disposed on the patient and movable within the EM field (Hunter, Para 60; “patient tracking device (PTD) 20 comprising two or more markers 22 and two or more localization elements 24 proximate markers 22. Markers 22 are visible in images captured by an imaging device and the position and orientation (POSE) of localization elements 24 may be tracked by a localization device in an image analysis system and/or a navigation system”); and
a tracking module configured to determine location and motion data of the plurality corresponding to patient sensors and the tool sensor within the EM field (Hunter, Para 76; “localization device 56 can be, for example, an analog to digital converter that measures voltages induced onto localization elements 24 in the field generated by EM field generator 62; creates a digital voltage reading; and maps that voltage reading to a metric positional measurement based on a characterized volume of voltages to millimeters from electromagnetic field generator 62. Position data associated with localization elements 24 can be transmitted or sent to localization device 56”);
a display device (display 60) (Hunter, Para 67; “image analysis system 50 comprises a processor 52 having memory component 54, input/output (I/O) component 58, and optional localization device 56. Image analysis system 50 may also optionally include display 60”); and
a computing device (image analysis system 50) including:
at least one processor (processor 52); and
a memory (memory component 54) storing instructions which, when executed by the at least one processor (Hunter, Para 69; “Processor 52 of image analysis system 50 includes a processor-readable medium storing code representing instructions to cause the processor 52 to perform a process.”), cause the computing device to:
receive a plurality of images of the patient's body (Hunter, Para 68; “a population of two-dimensional images may be acquired and then assembled into volumetric data (e.g., three-dimensional (3D) image dataset) as is well known in the art using a two-dimensional to three-dimensional conversion. Pre-procedurally during a first time interval, imaging device 40 can be used to generate a population of images of patient 10 while PTD 20 is coupled to patient 10; wherein the population of images depict the anatomy of patient 10”);
(Hunter, Para 68; “As stated above, some or all markers 22 of PTD 20 are visible on the population of images and provide an indication of a position of some or all of markers 22 during the first time interval. The position of markers 22 at given instants in time through a path of motion of patient 10 can be illustrated with the images”);
generate a three-dimensional (3D) model of at least a portion of the interior of the patient based on the plurality of images (Hunter, Para 68; “a population of two-dimensional images may be acquired and then assembled into volumetric data (e.g., three-dimensional (3D) image dataset) as is well known in the art using a two-dimensional to three-dimensional conversion.”);
predict movement of the interior of the patient, the percutaneous tool, and the region of interest throughout the respiratory cycle based on the location and estimated respiratory motion data determined by the tracking module (Hunter, Para 65; “This process can be done continuously during the medical procedure, producing simulated real-time, intra-procedural images illustrating the orientation and shape of the targeted anatomy as a catheter, sheath, needle, forceps, guidewire, fiducial delivery devices, therapy device, or similar medical device(s) is/are navigated to the targeted anatomy. Thus, during the medical procedure, the physician can view selected image(s) of the targeted anatomy that correspond to and simulate real-time movement of the anatomy. […] during a medical procedure being performed during the second time interval, such as navigating a catheter or other medical device or component thereof to a targeted anatomy, the location(s) of a localization element (e.g., an electromagnetic coil sensor) coupled to the catheter during the second time interval can be superimposed on an image of a catheter”) (Hunter, Para 65-80) (Hunter, Para 84; “As patient 10 inhales and exhales, the individual localization elements 24 of PTD 20 will move relative to one another. That is, as patient 10 inhales, the distance between some or all of localization elements 24 of PTD 20 may increase. Conversely, as patient 10 exhales, the distance between some or all of localization elements 24 of PTD 20 may decrease. The sequence of motion of localization elements 24 is tracked by image analysis system 50 and/or navigation system 70 and image analysis system 50 and/or navigation system 70 derives a respiratory signal based on the positions of localization elements 24 during the respiratory cycle of patient 10. The sequence of motion may then be analyzed to find unique similar points within the image dataset and images within the image dataset may be grouped”); and
cause the display device to display a graphical user interface (GUI) including a window for displaying a rendering depicting movement of the interior of the patient, the percutaneous tool, and the region of interest throughout the respiratory cycle (Hunter, Para 65; “This process can be done continuously during the medical procedure, producing simulated real-time, intra-procedural images illustrating the orientation and shape of the targeted anatomy as a catheter, sheath, needle, forceps, guidewire, fiducial delivery devices, therapy device, or similar medical device(s) is/are navigated to the targeted anatomy. Thus, during the medical procedure, the physician can view selected image(s) of the targeted anatomy that correspond to and simulate real-time movement of the anatomy. […] during a medical procedure being performed during the second time interval, such as navigating a catheter or other medical device or component thereof to a targeted anatomy, the location(s) of a localization element (e.g., an electromagnetic coil sensor) coupled to the catheter during the second time interval can be superimposed on an image of a catheter”) (Hunter, Para 119; “Thus, navigation system 70 displays images corresponding to the actual movement of the targeted anatomy during the medical procedure being performed during the second time interval. The images illustrate the orientation and shape of the targeted anatomy during a path of motion of the anatomy, for example, during inhaling and exhaling.”).
Hunter does not clearly and explicitly disclose correlating a location of the plurality of patient sensors within the EM field at a maximum inhalation point and a location of the plurality of patient sensors within the EM field at a maximum exhalation point to the plurality of images and predicting movement of the interior of the patient, the percutaneous tool, and the region of interest based on the correlation between the location of the plurality of patient sensors within the EM field at the maximum inhalation point and the location of the plurality of patient sensors within the EM field at the maximum exhalation point to the plurality of images and a user-selectable button enabling a user to select a phase of the respiratory cycle and configured to stop movement of the rendering and display an image of the plurality of images of the patient's body associated with the phase selected.
In an analogous respiration monitoring using position sensors field of endeavor Thomson discloses correlating a location of a plurality of patient sensors at a maximum inhalation point and a location of the plurality of patient sensors at a maximum (Thomson, Para 138; “The time points tj (j=1, . . . , p) are preferably chosen to substantially encompass a full range of the periodic motion of the anatomical region. For example, the time points may include: a first time point corresponding to a peak of the cycle P, a second time point corresponding to a trough of the cycle P, […] The motion sensors 560, which may be surface markers, for example, monitor the periodic motion of the anatomical region, and measure the cycle P. In this way, the motion sensors 560 generate time position data representative of the relative position within P of one or more desired time points”) to the plurality of images (Thomson, Para 141; “. The target location computer 580 uses the 4D model constructed by the 4D model generator 570, to correlate the locations of the targets with the known locations of the reference structures, as determined by the image registration subsystem 550, and uses the time position data obtained by the motion sensors 560 to determine the relative position within P of each desired time point”), and
predicting movement of an interior of the patient and a region of interest based on the correlation between the location of the plurality of patient sensors at the maximum inhalation point and the location of the plurality of patient sensors at the maximum exhalation point to the plurality of images (Thomson, Para 13; “using the 4D mathematical model that describes how the locations of the targets are related to the locations of the reference structures, as a function of the relative position in time within the cycle P. The information from the motion sensors can be used to determine the relative position within the cycle P of any desired time point”) (Thomson, Para 141; “The 4D model generator 570 generates a 4D model that describes a motion of the targets 210 relative to the reference structures 232 within the moving anatomical region, as a function of the relative position in time within the cycle P. The target location computer 580 computes the locations of the targets at the one or more desired time points. The target location computer 580 uses the 4D model constructed by the 4D model generator 570, to correlate the locations of the targets with the known locations of the reference structures, as determined by the image registration subsystem 550, and uses the time position data obtained by the motion sensors 560 to determine the relative position within P of each desired time point”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to include correlating a location of the plurality of patient sensors within the EM field at a maximum inhalation point and a location of the plurality of patient sensors within the EM field at a maximum exhalation point to the plurality of images and predicting movement of the interior of the patient, the percutaneous tool, and the region of interest based on the correlation between the location of the plurality of patient sensors within the EM field at the maximum inhalation point and the location of the plurality of patient sensors within the EM field at the maximum exhalation point to the plurality of images in order to reliably and efficient track a target while accounting for movements of an anatomical motion cycle as taught by Thomson (Thomson, Para 4-5).
Hunter as modified by Thomson above is interpreted as disclosing predicting movement of the percutaneous tool based on the correlation between the location of the plurality of patient sensors within the EM field at the maximum inhalation point and the location of the plurality of patient sensors within the EM field at the maximum exhalation point to the plurality of images because Hunter predicts movement based on movement of the interior of the patient due to the respiratory cycle and Hunter is modified by Thomson to predict movement of the interior of the patient based least on the correlation between the location of the plurality of patient sensors within the EM field at the maximum inhalation point and the location of the plurality of patient sensors within the EM field at the maximum exhalation point to the plurality of images.
	Hunter as modified by Thomson above does not clearly and explicitly disclose a user-selectable button enabling a user to select a phase of the respiratory cycle 
and configured to stop movement of the rendering and display an image of the plurality of images of the patient's body associated with the phase selected.
In an analogous lung imaging field of endeavor Hofmann discloses a user-selectable button enabling a user to select a phase of the respiratory cycle (Hofmann Para 9; "a phase of the respiratory movement, for which image data is to be reconstructed, is selected" ) (Hofmann, Para 7-40; describing a method of reconstructing image data from a select phase) and display an image of the patient's body associated with the phase selected (Hofmann, Para 66; “After processing in the image data reconstruction facility 50, the determined image data BDopt is output to a storage unit 22 and, for example, to an output unit of the control facility 20 of the CT system”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter as modified by Thomson above to include a user-selectable button enabling a user to select a phase of the respiratory (Hofmann, Para 5-6).
Hunter as modified by Thomson and Hofmann above is interpreted as disclosing stopping the movement of the rendering because Hofmann modifies Hunter to display an image of the phase rather than a loop of images representing movement.

Regarding claim 3, Hunter as modified by Thomson and Hofmann above discloses all of the limitations of claim 1 as discussed above.
Hunter as modified by Thomson and Hofmann above further discloses wherein the instructions, when executed by the at least one processor, further cause the computing device to predict movement of the interior of the patient (Hunter, Para 64; “Markers 22 of PTD 20 can be viewed with the image data, which can include an indication of the position of markers 22 during a given path of motion of the targeted anatomy (e.g., the heart) during the first time interval. Such motion can be due, for example, to inspiration (i.e., inhaling) and expiration (i.e., exhaling) of the patient, or due to the heart beating.”) and the region of interest throughout the respiratory cycle based on the predicted location and motion data of the plurality of patient sensors and the 3D model of the interior of the patient (Hunter, Para 119; “Thus, navigation system 70 displays images corresponding to the actual movement of the targeted anatomy during the medical procedure being performed during the second time interval. The images illustrate the orientation and shape of the targeted anatomy during a path of motion of the anatomy, for example, during inhaling and exhaling.”) (Hunter, Para 65; “Thus, during the medical procedure, the physician can view selected image(s) of the targeted anatomy that correspond to and simulate real-time movement of the anatomy.”).

Regarding claim 5, Hunter as modified by Thomson and Hofmann above discloses all of the limitations of claim 1 as discussed above.
Hunter as modified by Thomson and Hofmann above further discloses wherein the GUI window includes:
a model window configured to display a view of the 3D model of the interior of the patient, the percutaneous tool, the region of interest, and the predicted movement of the interior of the patient, the percutaneous tool, and the region of interest throughout the respiratory cycle (Hunter, Para 65; “during the medical procedure, the physician can view selected image(s) of the targeted anatomy that correspond to and simulate real-time movement of the anatomy. In addition, during a medical procedure being performed during the second time interval, such as navigating a catheter or other medical device or component thereof to a targeted anatomy, the location(s) of a localization element (e.g., an electromagnetic coil sensor) coupled to the catheter during the second time interval can be superimposed on an image of a catheter.”).

Regarding claim 6, Hunter as modified by Thomson and Hofmann above discloses all of the limitations of claim 5 as discussed above.
(Hunter, Para 187; “Referring now to FIG. 20C, at step 1020, navigation system 70 displays on display 80 one or more trajectories from an entry point on the surface of patient 10 to the confirmed location of the target tissue.”).

Regarding claim 7, Hunter as modified by Thomson and Hofmann above discloses all of the limitations of claim 6 as discussed above.
Hunter as modified by Thomson and Hofmann above further discloses wherein the model window is further configured to display:
a proposed trajectory of the percutaneous tool throughout the respiratory cycle (Hunter, Para 187; “Referring now to FIG. 20C, at step 1020, navigation system 70 displays on display 80 one or more trajectories from an entry point on the surface of patient 10 to the confirmed location of the target tissue.”); and
a proposed location of the region of interest throughout the respiratory cycle (Hunter, Para 94-95; “FIG. 7, illustrates a 3D representation of hybrid “Inspiration-Expiration” 3D airway model 414 which includes a target tissue 420 segmented by processor 52, 72. […] Image analysis system 50 and/or navigation system 70 may calculate navigation pathway 416 from the entry of the airway to the location of target tissue 420. In certain embodiments, navigation pathway 416 may be an optimal endobronchial path to a target tissue. For example, navigation pathway 416 may represent the closest distance and/or closest angle to the target tissue.  […] Although target tissue 420 locations and navigation pathway(s) 416 may be automatically calculated by image analysis system 50 and/or navigation system 70, a physician or other healthcare professional may manually adjust target tissue 420 locations and/or navigation pathway(s) 416.”).

Regarding claim 8, Hunter as modified by Thomson and Hofmann above discloses all of the limitations of claim 7 as discussed above.
Hunter as modified by Thomson and Hofmann above further discloses wherein the proposed trajectory of the percutaneous tool and the proposed location of the region of interest change throughout the respiratory cycle (Hunter, Para 96; “Preferably, a deformation vector field is created between at least two datasets (e.g., from inspiration 3D image data subset 406 to expiration 3D image data subset 408). The deformation or vector field may then be applied to the segmented vessels and/or airways and navigation pathway 416 and target tissue 420 locations”).

Regarding claim 9, Hunter as modified by Thomson and Hofmann above discloses all of the limitations of claim 7 as discussed above.
Hunter as modified by Thomson and Hofmann above further discloses wherein the instructions, when executed by the at least one processor, further cause the computing device to determine interaction with the region of interest (Hunter, Para 59; “display the preferred entry site and trajectory views of the percutaneous needle that are aligned to the target tissue. Once aligned, the physician or other healthcare professional may direct the percutaneous needle along the trajectory to the target tissue”) (Hunter, Para 197; “The extended trajectory displays the potential extension of the medical device so that it may be confirmed that potential extension of the medical device will sample and/or treat the target tissue and will not hit one or more anatomical structures”) if the trajectory of the percutaneous tool is closely matched with the proposed trajectory of the percutaneous tool (Hunter, Para 189; “a displayed trajectory may be an actual trajectory calculated by navigation system 70 wherein the actual trajectory is the based on where percutaneous needle 650 is located and oriented by physician or other healthcare professional. Accordingly, in certain embodiments, navigation system 70 may be able to display on display 80 both a suggested trajectory and an actual trajectory of percutaneous needle 650.”).

Regarding claim 10, Hunter as modified by Thomson and Hofmann above discloses all of the limitations of claim 7 as discussed above.
Hunter as modified by Thomson and Hofmann above further discloses wherein the instructions, when executed by the at least one processor, further cause the computing device to determine interaction with the region of interest based on the trajectory of the percutaneous tool, the proposed trajectory of the percutaneous tool, and the proposed location of the region of interest (Hunter, Para 59; “display the preferred entry site and trajectory views of the percutaneous needle that are aligned to the target tissue. Once aligned, the physician or other healthcare professional may direct the percutaneous needle along the trajectory to the target tissue”) (Hunter, Para 189; “a displayed trajectory may be an actual trajectory calculated by navigation system 70 wherein the actual trajectory is the based on where percutaneous needle 650 is located and oriented by physician or other healthcare professional. Accordingly, in certain embodiments, navigation system 70 may be able to display on display 80 both a suggested trajectory and an actual trajectory of percutaneous needle 650.”) (Hunter, Para 197; “The extended trajectory displays the potential extension of the medical device so that it may be confirmed that potential extension of the medical device will sample and/or treat the target tissue and will not hit one or more anatomical structures”).

Regarding claim 11, Hunter as modified by Thomson and Hofmann above discloses all of the limitations of claim 1 as discussed above.
Hunter as modified by Thomson and Hofmann above further discloses wherein the GUI window includes:
a predictive window configured to display a plurality of predictive metrics (Hunter, Para 119; “Thus, navigation system 70 displays images corresponding to the actual movement of the targeted anatomy during the medical procedure being performed during the second time interval.”).

Regarding claim 12, Hunter as modified by Thomson and Hofmann above discloses all of the limitations of claim 11 as discussed above.
Hunter as modified by Thomson and Hofmann above further discloses wherein the predictive metrics include one or more of:
a distance of movement of the region of interest during respiration (Hunter, Para 119; “Thus, navigation system 70 displays images corresponding to the actual movement of the targeted anatomy during the medical procedure being performed during the second time interval.”).

Regarding claim 14, Hunter as modified by Thomson and Hofmann above discloses all of the limitations of claim 1 as discussed above.
Hunter as modified by Thomson and Hofmann above further discloses wherein the percutaneous tool is selected from the group consisting of: an aspiration needle, an access tool, a biopsy tool, and an ablation tool (Hunter, Para 59; “The physician or other healthcare professional may then intercept the target tissue in a variety of ways, including, but not limited to, performing a standard core biopsy, an aspiration, and/or delivering therapy using a variety of medical devices inserted through the percutaneous needle.”) (Hunter, Para 197; “In certain embodiments, for example, the medical device may include, but is not limited to, an aspiration needle, a forceps device, a brush, or any type of biopsy device.”).

Regarding claim 15, Hunter discloses a method for navigating to and interacting with a region of interest (Hunter, Para 1; “The invention relates generally to medical devices and particularly to apparatuses and methods associated with a range of image guided medical procedures for detecting, sampling, staging and/or treating target tissues in the lungs of a patient.”) during a respiratory cycle of a patient (Hunter, Para 58; “apparatuses and methods described herein enable a physician or other healthcare professional to initially determine the location of a target tissue and to confirm the location of the target tissue. In one embodiment, a hybrid “Inspiration-Expiration” 3D model may be used to provide patient specific 4D respiratory models which address peripheral respiratory motion”), the method comprising:
receiving a plurality of images of a body of the patient (Hunter, Para 68; “a population of two-dimensional images may be acquired and then assembled into volumetric data (e.g., three-dimensional (3D) image dataset) as is well known in the art using a two-dimensional to three-dimensional conversion. Pre-procedurally during a first time interval, imaging device 40 can be used to generate a population of images of patient 10 while PTD 20 is coupled to patient 10; wherein the population of images depict the anatomy of patient 10”);
generating a three-dimensional (3D) model of at least a portion of the interior of the patient and a 3D model of a region of interest based on the plurality of images (Hunter, Para 68; “a population of two-dimensional images may be acquired and then assembled into volumetric data (e.g., three-dimensional (3D) image dataset) as is well known in the art using a two-dimensional to three-dimensional conversion.”) (Hunter, Para 65; “process can be done continuously during the medical procedure, producing simulated real-time, intra-procedural images illustrating the orientation and shape of the targeted anatomy as a catheter, sheath, needle, forceps, guidewire, fiducial delivery devices, therapy device, or similar medical device(s) is/are navigated to the targeted anatomy. Thus, during the medical procedure, the physician can view selected image(s) of the targeted anatomy that correspond to and simulate real-time movement of the anatomy.”);
(Hunter, Para 6; “The steerable catheter has a proximal end portion and a distal end portion terminating in a tip, a working channel extending there between, and a localization element disposed proximate the distal end portion thereof”) (Hunter, Para 65; “during a medical procedure being performed […] such as navigating a catheter or other medical device or component thereof to a targeted anatomy, the location(s) of a localization element (e.g., an electromagnetic coil sensor) coupled to the catheter”);
obtaining location and motion data corresponding to the tool sensor and a plurality of sensors disposed on the patient (Hunter, Para 68; “As stated above, some or all markers 22 of PTD 20 are visible on the population of images and provide an indication of a position of some or all of markers 22 during the first time interval. The position of markers 22 at given instants in time through a path of motion of patient 10 can be illustrated with the images”) within an electromagnetic (EM) field generated by an EM tracking system (Hunter, Para 75; “image analysis system 50 […] include an electromagnetic tracking system, typically comprising an electromagnetic (EM) field generator 62 that emits a series of electromagnetic fields designed to engulf patient 10, and localization elements 24 coupled to PTD 20. In certain embodiments, for example, localization elements 24 are electromagnetic coils that receive an induced voltage from electromagnetic (EM) field generator 62, wherein the induced voltage is monitored and translated by localization device 56 into a coordinate position of localization elements 24.”) (Hunter, Para 60; “patient tracking device (PTD) 20 comprising two or more markers 22 and two or more localization elements 24 proximate markers 22. Markers 22 are visible in images captured by an imaging device and the position and orientation (POSE) of localization elements 24 may be tracked by a localization device in an image analysis system and/or a navigation system”);
predicting movement of the interior of the patient, the percutaneous tool, and the region of interest based on the location and estimated respiratory motion data determined by the tracking module (Hunter, Para 65; “This process can be done continuously during the medical procedure, producing simulated real-time, intra-procedural images illustrating the orientation and shape of the targeted anatomy as a catheter, sheath, needle, forceps, guidewire, fiducial delivery devices, therapy device, or similar medical device(s) is/are navigated to the targeted anatomy. Thus, during the medical procedure, the physician can view selected image(s) of the targeted anatomy that correspond to and simulate real-time movement of the anatomy. […] during a medical procedure being performed during the second time interval, such as navigating a catheter or other medical device or component thereof to a targeted anatomy, the location(s) of a localization element (e.g., an electromagnetic coil sensor) coupled to the catheter during the second time interval can be superimposed on an image of a catheter”) (Hunter, Para 65-80) (Hunter, Para 84; “As patient 10 inhales and exhales, the individual localization elements 24 of PTD 20 will move relative to one another. That is, as patient 10 inhales, the distance between some or all of localization elements 24 of PTD 20 may increase. Conversely, as patient 10 exhales, the distance between some or all of localization elements 24 of PTD 20 may decrease. The sequence of motion of localization elements 24 is tracked by image analysis system 50 and/or navigation system 70 and image analysis system 50 and/or navigation system 70 derives a respiratory signal based on the positions of localization elements 24 during the respiratory cycle of patient 10. The sequence of motion may then be analyzed to find unique similar points within the image dataset and images within the image dataset may be grouped”); and
displaying a graphical user interface (GUI) (display 60) (Hunter, Para 67; “image analysis system 50 comprises a processor 52 having memory component 54, input/output (I/O) component 58, and optional localization device 56. Image analysis system 50 may also optionally include display 60”), the GUI including:
a model window configured to display a view of the 3D model of the interior of the patient, the percutaneous tool, the region of interest, and a rendering depicting the predicted movement of the interior of the patient, the percutaneous tool, and the region of interest throughout the respiratory cycle (Hunter, Para 65; “This process can be done continuously during the medical procedure, producing simulated real-time, intra-procedural images illustrating the orientation and shape of the targeted anatomy as a catheter, sheath, needle, forceps, guidewire, fiducial delivery devices, therapy device, or similar medical device(s) is/are navigated to the targeted anatomy. Thus, during the medical procedure, the physician can view selected image(s) of the targeted anatomy that correspond to and simulate real-time movement of the anatomy. […] during a medical procedure being performed during the second time interval, such as navigating a catheter or other medical device or component thereof to a targeted anatomy, the location(s) of a localization element (e.g., an electromagnetic coil sensor) coupled to the catheter during the second time interval can be superimposed on an image of a catheter”) (Hunter, Para 119; “Thus, navigation system 70 displays images corresponding to the actual movement of the targeted anatomy during the medical procedure being performed during the second time interval. The images illustrate the orientation and shape of the targeted anatomy during a path of motion of the anatomy, for example, during inhaling and exhaling.”).
Hunter does not clearly and explicitly disclose correlating a location of the plurality of patient sensors within the EM field at a maximum inhalation point and a location of the plurality of patient sensors within the EM field at a maximum exhalation point to the plurality of images and predicting movement of the interior of the patient, the percutaneous tool, and the region of interest based on the correlation between the location of the plurality of patient sensors within the EM field at the maximum inhalation point and the location of the plurality of patient sensors within the EM field at the maximum exhalation point to the plurality of images and a user-selectable button enabling a user to select a phase of the respiratory cycle and configured to stop movement of the rendering and display an image of the plurality of images of the patient's body associated with the phase selected.
In an analogous respiration monitoring using position sensors field of endeavor Thomson discloses correlating a location of a plurality of patient sensors at a maximum inhalation point and a location of the plurality of patient sensors at a maximum exhalation point (Thomson, Para 138; “The time points tj (j=1, . . . , p) are preferably chosen to substantially encompass a full range of the periodic motion of the anatomical region. For example, the time points may include: a first time point corresponding to a peak of the cycle P, a second time point corresponding to a trough of the cycle P, […] The motion sensors 560, which may be surface markers, for example, monitor the periodic motion of the anatomical region, and measure the cycle P. In this way, the motion sensors 560 generate time position data representative of the relative position within P of one or more desired time points”) to the plurality of images (Thomson, Para 141; “. The target location computer 580 uses the 4D model constructed by the 4D model generator 570, to correlate the locations of the targets with the known locations of the reference structures, as determined by the image registration subsystem 550, and uses the time position data obtained by the motion sensors 560 to determine the relative position within P of each desired time point”), and
predicting movement of an interior of the patient and a region of interest based on the correlation between the location of the plurality of patient sensors at the maximum inhalation point and the location of the plurality of patient sensors at the maximum exhalation point to the plurality of images (Thomson, Para 13; “using the 4D mathematical model that describes how the locations of the targets are related to the locations of the reference structures, as a function of the relative position in time within the cycle P. The information from the motion sensors can be used to determine the relative position within the cycle P of any desired time point”) (Thomson, Para 141; “The 4D model generator 570 generates a 4D model that describes a motion of the targets 210 relative to the reference structures 232 within the moving anatomical region, as a function of the relative position in time within the cycle P. The target location computer 580 computes the locations of the targets at the one or more desired time points. The target location computer 580 uses the 4D model constructed by the 4D model generator 570, to correlate the locations of the targets with the known locations of the reference structures, as determined by the image registration subsystem 550, and uses the time position data obtained by the motion sensors 560 to determine the relative position within P of each desired time point”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to include correlating a location of the plurality of patient sensors within the EM field at a maximum inhalation point and a location of the plurality of patient sensors within the EM field at a maximum exhalation point to the plurality of images and predicting movement of the interior of the patient, the percutaneous tool, and the region of interest based on the correlation between the location of the plurality of patient sensors within the EM field at the maximum inhalation point and the location of the plurality of patient sensors within the EM field at the maximum exhalation point to the plurality of images in order to reliably and efficient track a target while accounting for movements of an anatomical motion cycle as taught by Thomson (Thomson, Para 4-5).
Hunter as modified by Thomson above is interpreted as disclosing predicting movement of the percutaneous tool based on the correlation between the location of the plurality of patient sensors within the EM field at the maximum inhalation point and the location of the plurality of patient sensors within the EM field at the maximum exhalation point to the plurality of images because Hunter predicts movement based on movement of the interior of the patient due to the respiratory cycle and Hunter is modified by Thomson to predict movement of the interior of the patient based least on the correlation between the location of the plurality of patient sensors within the EM field at the maximum inhalation point and the location of the plurality of patient sensors within the EM field at the maximum exhalation point to the plurality of images.
Hunter as modified by Thomson above does not clearly and explicitly disclose a user-selectable button enabling a user to select a phase of the respiratory cycle 
and configured to stop movement of the rendering and display an image of the plurality of images of the patient's body associated with the phase selected.
In an analogous lung imaging field of endeavor Hofmann discloses a user-selectable button enabling a user to select a phase of the respiratory cycle (Hofmann Para 9; "a phase of the respiratory movement, for which image data is to be reconstructed, is selected" ) (Hofmann, Para 7-40; describing a method of reconstructing image data from a select phase) and display an image of the patient's body associated with the phase selected (Hofmann, Para 66; “After processing in the image data reconstruction facility 50, the determined image data BDopt is output to a storage unit 22 and, for example, to an output unit of the control facility 20 of the CT system”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter as modified by Thomson above to include a user-selectable button enabling a user to select a phase of the respiratory cycle and configured to stop movement of the rendering and display an image of the (Hofmann, Para 5-6).
Hunter as modified by Thomson and Hofmann above is interpreted as disclosing stopping the movement of the rendering because Hofmann modifies Hunter to display an image of the phase rather than a loop of images representing movement.

Regarding claim 16, Hunter as modified by Thomson and Hofmann above discloses all of the limitations of claim 15 as discussed above.
Hunter as modified by Thomson and Hofmann above further discloses wherein predicting movement of the interior of the patient (Hunter, Para 64; “Markers 22 of PTD 20 can be viewed with the image data, which can include an indication of the position of markers 22 during a given path of motion of the targeted anatomy (e.g., the heart) during the first time interval. Such motion can be due, for example, to inspiration (i.e., inhaling) and expiration (i.e., exhaling) of the patient, or due to the heart beating.”) and the region of interest is based on the location and motion data of the plurality of sensors and the 3D model (Hunter, Para 119; “Thus, navigation system 70 displays images corresponding to the actual movement of the targeted anatomy during the medical procedure being performed during the second time interval. The images illustrate the orientation and shape of the targeted anatomy during a path of motion of the anatomy, for example, during inhaling and exhaling.”) (Hunter, Para 65; “Thus, during the medical procedure, the physician can view selected image(s) of the targeted anatomy that correspond to and simulate real-time movement of the anatomy.”).

Regarding claim 18, Hunter as modified by Thomson and Hofmann above discloses all of the limitations of claim 15 as discussed above.
Hunter as modified by Thomson and Hofmann above further discloses wherein the model window is further configured to display a trajectory of the percutaneous tool (Hunter, Para 187; “Referring now to FIG. 20C, at step 1020, navigation system 70 displays on display 80 one or more trajectories from an entry point on the surface of patient 10 to the confirmed location of the target tissue.”);
a proposed trajectory of the percutaneous tool throughout the respiratory cycle (Hunter, Para 187; “Referring now to FIG. 20C, at step 1020, navigation system 70 displays on display 80 one or more trajectories from an entry point on the surface of patient 10 to the confirmed location of the target tissue.”); and
a proposed location of the region of interest throughout the respiratory cycle (Hunter, Para 94-95; “FIG. 7, illustrates a 3D representation of hybrid “Inspiration-Expiration” 3D airway model 414 which includes a target tissue 420 segmented by processor 52, 72. […] Image analysis system 50 and/or navigation system 70 may calculate navigation pathway 416 from the entry of the airway to the location of target tissue 420. In certain embodiments, navigation pathway 416 may be an optimal endobronchial path to a target tissue. For example, navigation pathway 416 may represent the closest distance and/or closest angle to the target tissue.  […] Although target tissue 420 locations and navigation pathway(s) 416 may be automatically calculated by image analysis system 50 and/or navigation system 70, a physician or other healthcare professional may manually adjust target tissue 420 locations and/or navigation pathway(s) 416.”).

Regarding claim 19, Hunter as modified by Thomson and Hofmann above discloses all of the limitations of claim 18 as discussed above.
Hunter as modified by Thomson and Hofmann above further discloses wherein the proposed trajectory of the percutaneous tool and the proposed location of the region of interest change throughout the respiratory cycle (Hunter, Para 96; “Preferably, a deformation vector field is created between at least two datasets (e.g., from inspiration 3D image data subset 406 to expiration 3D image data subset 408). The deformation or vector field may then be applied to the segmented vessels and/or airways and navigation pathway 416 and target tissue 420 locations”).

Regarding claim 20, Hunter as modified by Thomson and Hofmann above discloses all of the limitations of claim 18 as discussed above.
Hunter as modified by Thomson and Hofmann above further discloses determining interaction with the region of interest (Hunter, Para 59; “display the preferred entry site and trajectory views of the percutaneous needle that are aligned to the target tissue. Once aligned, the physician or other healthcare professional may direct the percutaneous needle along the trajectory to the target tissue”) (Hunter, Para 197; “The extended trajectory displays the potential extension of the medical device so that it may be confirmed that potential extension of the medical device will sample and/or treat the target tissue and will not hit one or more anatomical structures”) based on the trajectory of the percutaneous tool, the proposed trajectory of the percutaneous tool, and the proposed location of the region of interest (Hunter, Para 189; “a displayed trajectory may be an actual trajectory calculated by navigation system 70 wherein the actual trajectory is the based on where percutaneous needle 650 is located and oriented by physician or other healthcare professional. Accordingly, in certain embodiments, navigation system 70 may be able to display on display 80 both a suggested trajectory and an actual trajectory of percutaneous needle 650.”) (Hunter, Para 197; “The extended trajectory displays the potential extension of the medical device so that it may be confirmed that potential extension of the medical device will sample and/or treat the target tissue and will not hit one or more anatomical structures”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter, Thomson, and Hofmann as applied to claim 1 above, and in further view of Levy (US20170358095).
Regarding claim 2, Hunter as modified by Thomson and Hofmann above discloses all of the limitations of claim 1 as discussed above.
Hunter as modified by Thomson and Hofmann above does not clearly and explicitly disclose wherein the respiratory cycle is divided into an inhalation phase and an exhalation phase, and each image of the plurality of images correspond to either the inhalation phase or the exhalation phase.
(Levy, Para 64; “a series of reference images 802 of an anatomical region of interest obtained at time-separated intervals during a respiratory cycle, including an exhalation stage 804 and an inhalation stage 806”), and each image of a plurality of images of the patient correspond to either the inhalation phase or the exhalation phase (Levy, Para 64; “a series of reference images 802 of an anatomical region of interest obtained at time-separated intervals during a respiratory cycle, including an exhalation stage 804 and an inhalation stage 806”) (Levy, Para 65; “the respiration monitor belt indicates that the patient is in the inhaling stage, the image 812 in FIG. 8 is determined to be the reference image that best matches the treatment image. This may be achieved, for example, by including metadata with the images indicating when during the respiratory cycle it was obtained”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter as modified by Thomson and Hofmann above wherein the respiratory cycle is divided into an inhalation phase and an exhalation phase, and each image of the plurality of images correspond to either the inhalation phase or the exhalation phase in order to allow for better comparison of images which allows for improved motion tracking as taught by Levy (Levy, Para 7 and 9-11).

4 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter, Thomson, and Hofmann as applied to claim 1 above, and in further view of Zhai et al. (US20170215969, hereafter Zhai).
Regarding claim 4, Hunter as modified by Thomson and Hofmann above discloses all of the limitations of claim 3 as discussed above.
Hunter as modified by Thomson and Hofmann above further discloses wherein the instructions, when executed by the at least one processor, further cause the computing device to predict movement of the percutaneous tool based on the location and motion data of the tool sensor (Hunter, Para 65; “This process can be done continuously during the medical procedure, producing simulated real-time, intra-procedural images illustrating the orientation and shape of the targeted anatomy as a catheter, sheath, needle, forceps, guidewire, fiducial delivery devices, therapy device, or similar medical device(s) is/are navigated to the targeted anatomy. Thus, during the medical procedure, the physician can view selected image(s) of the targeted anatomy that correspond to and simulate real-time movement of the anatomy. […] during a medical procedure being performed during the second time interval, such as navigating a catheter or other medical device or component thereof to a targeted anatomy, the location(s) of a localization element (e.g., an electromagnetic coil sensor) coupled to the catheter during the second time interval can be superimposed on an image of a catheter”).
Hunter as modified by Thomson and Hofmann above does not clearly and explicitly disclose determining the movement of the percutaneous tool based on the predicted movement of the interior of the patient.
(Zhai, Para 20; “determining second position and orientation of the movement monitoring tools in a positioning coordinate system in real time, wherein the positioning coordinate system is a coordinate system which is referenced in a process of positioning the position and orientation of a surgical tool; calculating an optimal coordinate transformation relation between the positioning coordinate system and the image coordinate system in real time based on the first position and orientation of the movement monitoring tools in the image coordinate system and the second position and orientation thereof in the positioning coordinate system, and calculating overall errors of coordinate transformation of the movement monitoring tools from the positioning coordinate system to the image coordinate system based on the optimal coordinate transformation relation; and evaluating movement degree of a human organ at various moments relative to a preoperative scanning moment based on the real-time determined overall errors of coordinate transformation of the movement monitoring tools at the various moments”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter as modified by Thomson and Hofmann above to include predicting movement of the percutaneous tool based on the predicted movement of the interior of the patient in order to simplify the surgical navigation process and relieve the issue of movement caused by movement of the human body due to respiration as taught by Zhai (Zhai, Para 21).

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter, Thomson, and Hofmann as applied to claims 1 and 15 above, and in further view of Li et al. (US20170273635, hereafter Li) and Hanajima et al. (US20190051408, hereafter Hanajima).
Regarding claim 13, Hunter as modified by Thomson and Hofmann above discloses all of the limitations of claim 1 as discussed above.
Hunter as modified by Thomson and Hofmann above does not clearly and explicitly disclose wherein the GUI window includes: an indicator window configured to display: a tool indicator, a respiratory indicator, and a procedure indicator, wherein the tool indicator indicates a type of tool being used during the surgical procedure, the respiratory indicator indicates a phase of the respiratory cycle, and the procedure indicator indicates a type of the surgical procedure.
In an analogous patient monitor field of endeavor Li discloses wherein a GUI window includes an indicator window configured to display a respiratory indicator, wherein the respiratory indicator indicates a phase of the respiratory cycle (Li, Para 5; “The reconstructed signals may then be processed to at least one of […] phases of respiration, […] which may be displayed for viewing by the user or others.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter as modified by Thomson and Hofmann above to include wherein the GUI window includes: an indicator window configured to display a respiratory indicator, wherein the respiratory indicator indicates a (Li, Para 3-5).
In an analogous surgical device field of endeavor Hanajima discloses in Figure 4 wherein a GUI window includes an indicator window configured to display a tool indicator (Hanajima, see Figure 4), and a procedure indicator (Hanajima, see Figure 4), wherein the tool indictor indicates a type of tool being used during the surgical procedure (Hanajima, see Figure 4) (Hanajima, Para 46; “The display region 12 bc displays details of the work on the medical tool by a text.”) (Hanajima Para 79; “The basic information of the surgical instrument set 80 includes, for example, information indicating […] the name of the surgical instrument set 80, information indicating the number of surgical instruments 82 included in the surgical instrument set 80”) and the procedure indicator indicates a type of the surgical procedure (Hanajima, Para 7; “The system includes a display, a memory that stores data indicating a work procedure on the medical tool in the work step, and a display controller that causes the display to display the work procedure based on the data stored in the memory. The work procedure includes not only a work that is performed in contact with a medical too”) (Hanajima, Para 8; “details of a work procedure in a work step to be performed for surgery are displayed on the display”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter as modified by Thomson, Hofmann, and Li above wherein the GUI window includes: an indicator window configured to display: a tool indicator, and a procedure indicator, wherein the tool indictor indicates a (Hanajima, Para 8).

 Regarding claim 17, Hunter as modified by Thomson and Hofmann above discloses all of the limitations of claim 15 as discussed above.
Hunter as modified by Thomson and Hofmann above does not clearly and explicitly disclose wherein the user interface further includes an indicator window configured to display a tool indictor, a respiratory cycle indicator, and a procedure indicator, wherein the tool indictor indicates a type of tool being used during a surgical procedure, the respiratory cycle indicator indicates a position within a respiratory cycle, and the procedure indicator indicates a type of the surgical procedure.
In an analogous patient monitor field of endeavor Li discloses wherein a user interface includes an indicator window configured to display a respiratory indicator, wherein the respiratory indicator indicates a phase of a respiratory cycle (Li, Para 5; “The reconstructed signals may then be processed to at least one of […] phases of respiration, […] which may be displayed for viewing by the user or others.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter as modified by Thomson and Hofmann above to include wherein the user interface includes: an indicator window configured to display a respiratory cycle indicator, wherein the respiratory cycle indicator indicates a phase of a respiratory cycle in order to provide additional biosignal information to improve diagnosis as taught by Li (Li, Para 3-5).
(Hanajima, see Figure 4), and a procedure indicator (Hanajima, see Figure 4), wherein the tool indictor indicates a type of tool being used during a surgical procedure (Hanajima, see Figure 4) (Hanajima, Para 46; “The display region 12 bc displays details of the work on the medical tool by a text.”) (Hanajima Para 79; “The basic information of the surgical instrument set 80 includes, for example, information indicating […] the name of the surgical instrument set 80, information indicating the number of surgical instruments 82 included in the surgical instrument set 80”) and the procedure indicator indicates a type of the surgical procedure (Hanajima, Para 7; “The system includes a display, a memory that stores data indicating a work procedure on the medical tool in the work step, and a display controller that causes the display to display the work procedure based on the data stored in the memory. The work procedure includes not only a work that is performed in contact with a medical too”) (Hanajima, Para 8; “details of a work procedure in a work step to be performed for surgery are displayed on the display”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter as modified by Thomson, Hofmann, and Li above wherein the user interface includes: an indicator window configured to display: a tool indicator, and a procedure indicator, wherein the tool indictor indicates a type of tool being used during a surgical procedure and the procedure indicator (Hanajima, Para 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN DENNY LI/Examiner, Art Unit 3793